Citation Nr: 0507025	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1949, and from November 1950 to January 1952.  He 
died in October 1999, and the appellant is his surviving 
spouse.

This appeal previously arose from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.

This appeal also previously arose from an April 2000 
determination of the RO wherein it denied entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151.

In May 2001 the Board issued a decision wherein it denied 
entitlement to service connection for the cause of the 
veteran's death, and remanded the claim of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1151 to the RO 
for further development and adjudicative action.

In November 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

In October 2004 the RO affirmed the determination previously 
entered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in March 2004.

The appellant's claim of entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1999.  
She essentially contends that VA was negligent in its 
treatment of the veteran, or lack thereof, in connection with 
his hospitalization from September to October 1999.  At that 
time he was diagnosed with small bowel obstruction, history 
of colon cancer, hypertension, depression, anemia, and 
cerebral vascular disease.

A certified copy of his death certificate shows that he died 
on October 12, 1999.  Abdominal sepsis was listed as the 
immediate cause of death.  Septic shock of one day duration, 
chronic obstructive pulmonary disease of five years duration, 
and colon cancer of two years duration were listed as the 
underlying causes of death.

The appellant essentially contends that she is entitled to 
DIC pursuant to section 1151 based on the failure of 
physicians at the Dallas VAMC to properly treat the veteran 
during his inpatient care in September and October 1999, 
thereby resulting in his untimely death shortly after his 
discharge.  

The Board is of the opinion that a remand is required in 
light of the changes brought about by the VCAA with respect 
to the duty to assist.  

While it appears that pertinent medical records are on file, 
because the issue in this case revolves around specific 
treatment, or lack thereof by a specific facility (the Dallas 
VAMC) during a specific period of time (September 1999 to 
October 1999), the RO should ensure that it has obtained all 
medical records from the Dallas VAMC, including any nursing 
notes and surgical reports, related to the late 1999 
inpatient and subsequent outpatient care.  38 U.S.C.A. 
§ 5103A(b).  

The Board is also of the opinion that a VA medical file 
review of the evidentiary record is necessary in this case.  
There is insufficient medical evidence to make a 
determination on this issue at this time, and the Board is 
not competent to make its own unsubstantiated medical 
determination.  See 38 U.S.C.A. § 5103A(d); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

A VA medical file review should be scheduled in order to 
determine whether the veteran suffered additional disability 
resulting in his death, as the appellant has alleged, as a 
result of treatment, or lack of treatment from the Dallas 
VAMC, and whether the proximate cause of such disability, if 
found, was 

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or 

(B) an event not reasonably foreseeable.  

38 U.S.C.A. § 1151 (West 2002).  

In this regard, the Board notes that the appellant's claim 
for section 1151 benefits was submitted in October 1999.  

In Jones v. West, 12 Vet. App.460, 463-464 (1999), the CAVC 
noted that amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the appellant's claim for benefits was received after 
October 1, 1997, 38 U.S.C.A. § 1151, as amended and as noted 
above, is applicable to the veteran.  Thus, the law in effect 
prior to October 1, 1997 is not for application in this case.  
VAOPGCPREC 40-97.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran prior and subsequent to his 
September/October 1999 Dallas VAMC 
admission.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  Following the above, the VBA AMC 
should refer the claims file and a copy 
of this remand to an appropriate VA 
medical specialist or to a non-VA medical 
specialist on a contract/fee basis if 
necessary for a medical file review of 
the record.  

The medical specialist should review the 
veteran's pertinent medical history, 
particularly the history of his treatment 
at the Dallas VAMC, prior to, in 
September/October 1999, and thereafter up 
to his death in October 1999 at which 
time he was reported to have died from 
abdominal sepsis.  Upon doing so, the 
examiner is requested to respond to the 
following: 

Did the Dallas VAMC's treatment or lack 
thereof result in additional disability 
that would not have been present had 
proper treatment been render earlier, 
thereby accounting for the veteran's 
death on October 12, 1999, so soon after 
his discharge from September/October 1999 
hospitalization?

If it is found that additional disability 
resulted and was caused by VA treatment 
or lack of treatment, then was such 
additional disability proximately caused 
by:

carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; 
or, an event not reasonably 
foreseeable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical file 
review and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
DIC pursuant to the provisions of 
38 U.S.C.A. § 1151.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


